Smith, Justice, delivered the opinion of the Court: This was an action of ejectment. The declaration contains a demise of certain premises, described as lots of ground in the town of Naples, by numbers twenty-five in block-number nine, and six in block number nine, with their appurtenances. On the plea of not guilty, the case was submitted to the decision of the Circuit Court, without the intervention of a jury, on the evidence adduced by the parties. By the record it appears that the Court found the defendant guilty of the trespass and ejectment, as to lot number five in block number nine, upon which judgment was entered for the lessor of the plaintiff, for the premises described in the finding. Among a variety of errors assigned under the decision of the Circuit Court, appearing by the bill of exceptions taken in the cause, it is assigned for error, that the finding and judgment is for a lot not described in the declaration of the plaintiff. The lots in the declaration are described as numbers twenty-five and six. Consequently the finding and judgment are for premises not described, nor in any way the subject of controversy. It is .possible that the record may have been in this particular erroneously transcribed, but-it cannot be known how this is. The judgment of the Circuit Court is reversed, and the cause remanded, with instructions to award a venire de novo.. The plaintiff in error recovers his costs. Judgment reversed.